United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
AUDIE L. MURPHY MEMORIAL HOSPITAL,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1301
Issued: October 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed an appeal of a January 26, 2007 decision of the Office
of Workers’ Compensation Programs denying her occupational disease claim and a March 30,
2007 decision denying her request for a hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant established that she sustained bilateral elbow
tendinitis in the performance of duty; and (2) whether the Office properly denied appellant’s
request for a hearing.
FACTUAL HISTORY
On October 17, 2006 appellant, then a 49-year-old employee health nurse, filed an
occupational disease claim (Form CA-2) asserting that she sustained bilateral elbow tendinitis on
or before October 10, 2006. She attributed her condition to repetitive upper extremity motion

while administering injections and performing computer data entry. Appellant did not stop
work.
In an October 27, 2006 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish her claim. The Office emphasized the need to submit a
rationalized report from her attending physician explaining how and why the identified work
factors would cause the claimed bilateral elbow tendinitis.
In a November 7, 2006 letter, an employing establishment nursing supervisor confirmed
that appellant performed “repetitive motions giving injections, typing on computers, entering
data into database on a daily basis.” The supervisor stated that appellant reported bilateral elbow
tendinitis after the introduction of a new syringe. The employing establishment also provided a
position description.
In a November 12, 2006 letter, appellant described the repetitive upper extremity motions
she performed each day at work, including giving injections, taking vital signs, data entry and
making and answering telephone calls. She noted administering many additional injections in
October 2006 as part of a flu vaccine program.
In duty status reports dated October 17 to November 30, 2006, Dr. Alan E. Hibberd, an
attending Board-certified orthopedic surgeon, diagnosed medial and lateral epicondylitis. He
prohibited repetitive motion of the upper extremities. In a November 2, 2006 slip, Dr. Hibberd
stated that appellant was not to use her right arm at work for two weeks.
By decision dated January 26, 2007, the Office denied appellant’s claim on the grounds
that causal relationship was not established. The Office accepted that the identified employment
factors occurred as alleged. The Office found, however, that appellant submitted insufficient
rationalized medical evidence explaining how and why those factors would cause the claimed
condition.
In a letter postmarked February 27, 2007, appellant requested an oral hearing.
By decision dated March 30, 2007, the Office denied appellant’s request for a hearing on
the grounds that it was untimely filed. The Office found that appellant’s request for a hearing
was postmarked on February 27, 2007, more than 30 days after issuance of the Office’s
January 26, 2007 decision. The Office additionally denied appellant’s request for a hearing on
the grounds that the issues involved could be addressed equally well by requesting
reconsideration and submitting new evidence establishing that she sustained the claimed
condition in the performance of duty.1

1

Appellant submitted new evidence accompanying her request for appeal. The Board may not consider new
evidence for the first time on appeal that was not before the Office at the time it issued the final decision in the case.
20 C.F.R. § 501.2(c).

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS -- ISSUE 1
Appellant alleged that she developed bilateral elbow tendinitis due to repetitive motion
administering injections and performing computer data entry. The Office accepted that appellant
performed such duties, but denied her claim on the grounds that the medical evidence was not
sufficient to establish that these work factors caused or aggravated any medical condition.
In support of her claim, appellant submitted reports from Dr. Hibberd, an attending
Board-certified orthopedic surgeon, who submitted form reports dated October 17 to 30, 2006
diagnosing medial and lateral epicondylitis and noting work restrictions. However, he did not
explain how or why repetitive upper extremity motion or any of the identified work factors
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Solomon Polen, 51 ECAB 341 (2000).

3

would cause or aggravate the diagnosed conditions. Dr. Hibberd did not describe how the
accepted work factors of administering injections, answering the telephone and performing
computer data entry would relate to appellant’s physical condition. His opinion is thus
insufficiently rationalized to meet appellant’s burden of proof in establishing causal
relationship.6
Therefore, appellant has not established that she sustained bilateral elbow tendinitis in the
performance of duty, as she submitted insufficient rationalized medical evidence to establish the
asserted causal relationship.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that “a claimant for compensation not satisfied
with a decision of the Secretary … is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on his claim before a representative of the Secretary.”7
Sections 10.617 and 10.618 of the federal regulations implementing this section of the Act
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.8 The Office’s procedures, which require the Office
to exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration, are a proper interpretation of the Act and Board precedent.9
ANALYSIS -- ISSUE 2
The Office denied appellant’s claim by January 26, 2007 decision. Appellant’s letter
requesting an oral hearing was postmarked on February 27, 2007, more than 30 days after the
January 26, 2007 decision. Thus, the Office properly found that appellant’s request for a review
of the written record was not timely filed under section 8124(b)(1) of the Act and that she was
not entitled to an examination of the written record as a matter of right.
The Office then exercised its discretion and determined that appellant’s request for a
review of the written record could equally well be addressed by requesting reconsideration and
submitting additional evidence establishing that the claimed bilateral elbow tendinitis was
causally related to her federal employment. As the only limitation on the Office’s authority is
reasonableness, abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from known facts.10 The Board finds that there is no evidence of record that
the Office abused its discretion in denying appellant’s request. Thus, the Board finds that the
6

See Jimmie H. Duckett, 52 ECAB 332 (2001); Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

5 U.S.C. § 8124(b)(1).

8

20 C.F.R. §§ 10.616, 10.617.

9

Claudio Vasquez, 52 ECAB 496 (2002).

10

Daniel J. Perea, 42 ECAB 214 (1990).

4

Office’s denial of appellant’s request for an oral hearing was proper under the law and the facts
of this case.
CONCLUSION
The Board finds that appellant has not established that she sustained bilateral elbow
tendinitis in the performance of duty as alleged. The Board further finds that the Office properly
denied appellant’s request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 30 and January 26, 2007 are affirmed.
Issued: October 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

